DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-27,36 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Applicant elected to prosecute the embodiment of Group II comprising claims 28-35,37-40 and 43-44.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “wherein the sample container is part of a plurality of interconnected sample containers,” as recited in claim 31 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “a printer adapted to print the identification label,” as recited in claim 38 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “comprising an inked ribbon for the printer,” as recited in claim 40 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because the drawing Figures 1-11 comprise a gray scale shadings to show structure of the disclosed embodiment wherein, pertinent structure of the invention is difficult to visualize and specific structural elements are difficult to discern.  It is suggested the applicant provide drawings with the grayscale shading removed and all critical structure clearly distinguishable. Appropriate action is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites the limitations “the sample container is one of an embedding capsule and gelatin capsule,” in lines 1-2.  It is unclear as to whether the sample container is both an embedding capsule and gelatin capsule at the same time or only one of the type cited.  It is generally understood and broadly construed to mean the sample container is a embedding capsule. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 44 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Alder (DE 3014730 C2).

Referring to claims 28 and 44.  Alder discloses a kit comprising (Figure 4e): at least one sample container (30; Figure 4e) adapted to receive a sample (9) and an embedding substance (11) solidifiable to embed items in the at least one sample container (30), liquid embedding substance (11) adapted to be received in an inner cavity of the sample container (interior space of 30), an identification label (11) adapted to be received in an inner cavity of the sample container (received in the interior of 30; Figure 4e) and configured to have data identifying the sample in the sample container (numbers 12 identify sample), the label (11) being resistant to chemicals of the embedding substance (hardened agar retains shape in liquified paraffin; see shape of members 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Alder (DE 3014730 C2).

Referring to claim 29. Alder does not disclose at least one sample container has an inner diameter of less than 15mm.
It would have been an obvious matter of design choice to have comprised the at least one sample container having an inner diameter of less than 15mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Referring to claim 38. Alder does not disclose comprising a printer adapted to print the identification label.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Alder to include a printer adapted to print the identification label because including a printer in the kit would allow a user selectively print the required labels.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (DE 3014730 C2) in view of Weiner (US 4,659,173).

Referring to claim 30. Alder does not disclose the sample container is one of an embedding capsule and gelatin capsule.
Weiner discloses a specimen container wherein the container is an embedding capsule (52; Figure 3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Alder to include the sample container as being an embedding capsule as taught by Weiner because an embedding capsule comprises a smaller size thus allowing easier handling of the sample.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (DE 3014730 C2) in view of McCormick (US 4,557,903).

Referring to claim 31. Alder does not disclose wherein the sample container is part of a plurality of interconnected sample containers.
McCormick discloses the sample container (10; Figure 4) is part of a plurality of interconnected sample containers (plurality of containers 10).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Alder to include the sample container as being part of a plurality of interconnected sample containers as taught by McCormick because a plurality of sample container can be supplied at a given time.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (DE 3014730 C2) in view of Gindler (US 4,497,792).

Referring to claim 32. Alder does not disclose the liquid embedding substance is a polymer.
Gindler discloses the liquid embedding substance is a polymer (Col. 1 line 44).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Alder to include the liquid embedding substance as a polymer as taught by Gindler because such a selection for an embedding substance is within the skill of the artisan.

Claims 33-35,37,39-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Alder (DE 3014730 C2) in view of Bleckmann (US 2004/0238098 A1).
Referring to claims 33 and 37. Alder does not disclose wherein the identification label is a label having an adhesive or static cling and folded on itself.
Bleckmann disclose an identification label (70; Figure 8) having an adhesive or static cling and folded on itself (folded ribbon 30; Figure 8) and comprising a RFID tag 20 (Figure 16).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Alder to include wherein the identification label is a label having an adhesive and folded on itself as taught by Bleckmann because the overall size of the label can be reduced.

Referring to claim 34. Alder in view of Bleckmann do not disclose wherein the identification label has a length greater than an inner diameter of the sample container.

It would have been an obvious matter of design choice to have comprised the identification label having a length greater than an inner diameter of the sample container, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Referring to claims 35, 39-40 and 43. Alder in view of Bleckmann do not disclose the identification label has an ink identification code on at least one of its exposed surfaces, an ink of the ink identification code being resistant to chemicals of the embedding substance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have comprised the identification label having an ink identification code on at least one of its exposed surfaces, an ink of the ink identification code being resistant to chemicals of the embedding substance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651